MEMORANDUM **
California state prisoner Jeffrey M. Daniels appeals pro se from the district court’s order dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging prison officials denied him access to the courts and retaliated against him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to 28 U.S.C. § 1915A, Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.2007), and we affirm.
The district court properly dismissed the action as to defendants Tholl, Reams, Carrie, Doe 2, and Doe 3 because Daniels failed to allege facts showing that these defendants personally participated in or set into motion any acts by others which deprived Daniels of access to his legal mail or property. See Hydrick v. Hunter, 500 F.3d 978, 988 (9th Cir.2007) (explaining that a section 1983 plaintiff must link each named defendant with some affirmative act or omission that demonstrates a violation of plaintiffs constitutional or statutory rights).
Because Daniels does not argue in his opening brief that the district court improperly dismissed his retaliation claim, he waives any challenge to that determination. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.